t c memo united_states tax_court gary lee pansier and joan renee pansier petitioners v commissioner of internal revenue respondent docket no 3143-13l filed date alf r langan for petitioners frederic j fernandez and george w bezold for respondent memorandum opinion cohen judge this case was commenced in response to two notices of determination concerning collection action sustaining proposed levies to collect petitioner gary pansier’s unpaid tax_liabilities for through and to collect petitioners’ unpaid tax_liabilities for through the issue for decision is whether rejection of petitioners’ offer-in-compromise oic was an abuse_of_discretion unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference additional facts concerning petitioners’ long-pursued disputes with the internal_revenue_service irs and their conduct of this case are relevant and are set forth here in response to arguments made in their posttrial briefs petitioners resided in wisconsin when the petition was filed petitioner gary pansier pansier was required to but did not file federal tax returns for through on date a statutory_notice_of_deficiency was sent to him but he did not file a petition in this court for those years the determined taxes and additions to tax totaling over dollar_figure were duly assessed in date pansier was indicted by a federal grand jury on counts including obstructing the due administration of the irs filing false irs forms and passing fictitious financial instruments in date after a jury trial he was sentenced to months’ imprisonment in docket no in the u s district_court for the eastern district of wisconsin district_court case his conviction was affirmed and the factual and procedural background was described by the court_of_appeals for the seventh circuit 576_f3d_726 7th cir among other things the court_of_appeals commented pansier initially opted to proceed pro_se and filed numerous pretrial motions some of which were incomprehensible or irrelevant while others including multiple motions to dismiss the indictment discovery motions and a motion for bill of particulars arguably presented substantive issues id pincite pansier was ordered to file returns for through and to cooperate with the irs as a result of the judgment in the district_court case on date petitioners filed delinquent joint federal_income_tax returns for through they did not pay the amounts due as shown on the returns instead they petitioned for bankruptcy before they filed the returns they were granted a general discharge in date they then challenged their tax_liabilities in an adversary proceeding in the bankruptcy court claiming that the tax_liabilities for through had been discharged the bankruptcy court concluded that their federal tax_liabilities had not been discharged this conclusion was affirmed and the factual and procedural background was described by the court_of_appeals for the seventh circuit in an order filed december pansier v irs in re 451_fedappx_593 7th cir in that order the court_of_appeals explained for over a decade gary and joan pansier have wrangled with the internal_revenue_service and the state of wisconsin over unpaid income taxes see eg in re 417_fedappx_565 7th cir 576_f3d_726 7th cir pansier v united_states no ecf no bankr e d wis date 225_br_657 e d wis in this appeal the pansiers contend that the bankruptcy court erred in concluding that their federal_income_tax liability for the years through was not discharged by their bankruptcy we affirm the judgment id pincite referring to an erroneous concession in an earlier tax_court case that had been dismissed in date for lack of jurisdiction the court_of_appeals continued in this case the bankruptcy court did not abuse its discretion in concluding that judicial estoppel would be inappropriate because the tax_court never adopted the irs’s prior inconsistent_position as to the existence of a tax_liability for the years through thus there is no risk of contrary decisions creating the appearance that one court or another was deceived the tax_court never decided the amount or existence of the pansiers’ tax_liability because that court lacked subject-matter jurisdiction the erroneous representation by the irs that the pansiers had zero liability was irrelevant to the jurisdictional issue and was not even mentioned in the tax court’s decision accordingly the bankruptcy court did not abuse its discretion when it declined to estop the irs from asserting that the pansiers have a tax debt for the years through id pincite on date a final notice_of_intent_to_levy and your right to a hearing was sent to pansier for through and a final notice_of_intent_to_levy and your right to a hearing was sent to petitioners for through petitioners responded to the notices in a letter contending that the subject years were being litigated in the bankruptcy court in order to preserve their rights they submitted a form request for a collection_due_process or equivalent_hearing for all of the years from date--when the form was received by the irs office of appeals appeals_office --through date various appeals_office employees exchanged correspondence with petitioners concerning petitioners’ contention that a hearing was premature because of the pending bankruptcy proceedings on date settlement officer anthony diamantopoulos sent a letter to petitioners scheduling a face-to-face hearing on date with respect to the liabilities for through the letter stated that petitioners could not dispute the liabilities because they had had a prior opportunity to do so when they filed for bankruptcy petitioners responded by again contending that a hearing was premature recounting their view of many years of bureaucratic ineptitude and demanding because it is your duty and commitment to us as an officer of the internal_revenue_service to be responsive we require a point-by- point reply to this letter in order that we can reach an understanding regarding our due process rights for tax periods through please corroborate all of your statements with the applicable law just as we have provided for you in this letter on date after extensive review of petitioners’ accounts and of the bankruptcy proceedings the settlement officer noted various procedural complexities with respect to petitioners’ accounts including an earlier wrongful_levy resulting in a refund due petitioners the settlement officer sent a detailed response to petitioners explaining that the scheduling was not premature because the bankruptcy case had been closed at the time of the date notice_of_levy and the automatic_stay was lifted proper assessments were made and proper notices and demands sent and the court_of_appeals had rendered its decision and affirmed the bankruptcy court’s ruling that the tax_liability was not discharged the letter stated that collection alternatives could not be considered because petitioners had not completed and submitted a form 433-a collection information statement for wage earners and self-employed individuals previously sent to them the settlement officer enclosed another copy of form 433-a in case petitioners wished to proceed with the appeal and enclosed as an alternative a form for withdrawing the appeal petitioners responded in a letter dated date in which they rejected each of the settlement officer’s explanations they argued that form 433-a did not apply to them because they were not wage earners and did not derive income from self-employment they stated w e require an applicable form that includes the law making it mandatory for us to provide you with financial information in order to ‘proceed with our appeal ’ they also disputed the effect of the bankruptcy court rulings and demanded a face-to-face hearing in milwaukee in a letter dated date the settlement officer explained this is in response to your letter received on date copy enclosed in reference to the requested form 433-a please understand that the form may be used by individuals who have other income other than wages or self-employment_income there is no separate form for individuals who are retired and on a fixed income if you have any questions or need assistance in completing the form feel free to contact me at the telephone number shown above i have enclosed another copy for your convenience please provide the requested financial information with the relevant supporting documentation listed on page of the form 433-a if you wish consideration of collection alternatives on your collection_due_process request you may include any other relevant information you would like me to consider as well provide the above information and documentation no later than date one week later than the previous deadline of date appeals will proceed to issue a notice_of_determination based on your previous response s and information contained in the administrative file if no additional information is submitted by date petitioners responded with an eight-page letter dated date repeating their positions citing at length but misinterpreting court cases and statutory authorities and stating that cp notices that instructed t o prevent collection action please pay the current balance now had been received in date and the balances shown had been paid the letter enclosed copies of notices for through the enclosed notices for through showed only interest due for those years petitioners’ liability for each year exceeded the interest shown on the forms the record is uncertain and disputed between the parties as to whether boxes for amount due were blank when the forms cp were received by petitioners as they contend or whether petitioners altered the forms to delete other components of the current balance and the greater amounts due as respondent contends petitioners acknowledge that they did remit money orders of dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for these amounts were typed into the blank amount due box to indicate what we were paying because these were the only amounts shown on the account summary and the only amounts that appeared under the current balance the forms cp for and showed amounts due of dollar_figure and dollar_figure respectively and these amounts were not paid petitioners stated in their date letter we are submitting our offer-in-compromise which is based upon the stipulation that tax periods and are abated due to doubt as to collectibility and the statutory prerequisites for notice_and_demand were not met the same situation applies for through and through balances due according to the cp were paid on date we do offer to pay the balance for and in monthly increments paid over a month period in order to avoid further appeal proceedings in the amount dollar_figure totaling dollar_figure they again set out at length their view of the law regarding oics and threatened further litigation they also enclosed a form 433-a on which they had obliterated the title and substituted retired individuals on pension financial statement on date petitioners were advised that their oic had been referred to the irs centralized offer_in_compromise unit which would research and verify the offer information petitioners had provided however by letters dated date the settlement officer wrote to petitioners as follows please be advised that appeals has decided it no longer desires the assistance from the irs centralized offer_in_compromise coic unit in evaluating the appropriateness of your office in compromise as a result appeals has requested and received your offer file from the coic unit appeals retains jurisdiction on your offer_in_compromise because it was submitted as a collection alternative in connection with your collection_due_process cdp appeal coic has not provided appeals with any analysis recommendation or other information related to your offer that may impact or influence our final_determination if we had received such information the law requires that we notify you of the communication or information received and give you an opportunity to respond based on questionable documentation you submitted to appeals with your offer we do not believe it is in the government’s best interest to consider a compromise at this time consequently a recommendation will be made to reject your offer please let us know by date if you are willing to consider another payment arrangement such as an installment_agreement in resolving this tax matter if you are not interested in pursuing a payment plan on your outstanding liability with our office please advise us and we will proceed to issue you a notice_of_determination on your cdp request with instructions on how to petition our determination in tax_court if you do not respond by date a recommendation will be made to issue a notice_of_determination sustaining the proposed levy action and rejecting your offer_in_compromise as a collection alternative petitioners responded with a 5-page 39-paragraph recital of their continuing claims of irregularity by the irs again threatening a complaint for civil damages and concluding your failure to respond to each issue raised in this letter will be construed as an admission on your part and utilized in any future u s tax_court proceedings as evidence that your rejection of an offer-in- compromise was arbitrary capricious or without sound basis in fact or law in addition your failure to provide us with an explanation as to why our offer_in_compromise was rejected based on an unidentified questionable document theory strongly indicates a breach of the ex_parte_communication rules you failed to notify us of the situation or share the communication or information in question or afford us the opportunity to respond therefore we ask that in order to cure this breach you recuse yourself and have the case assigned to a new appeals officer as soon as possible because it appears that the independence and objectivity of your decisions has been compromised and the appearance of independence is best assessed from the perspective or sic the taxpayer not the irs the notices of determination on which this case is based were sent date the notice to pansier stated that he owes over dollar_figure in personal income_tax for through petitioners’ joint liability was stated to be over dollar_figure for through the notices included a detailed history of the administrative proceedings including the following statement the basis for rejecting the taxpayer’s offer is supported by irm sec_5 it is worth noting that irm sec_5 states that an offer will not be rejected on public policy grounds solely because the taxpayer was criminally prosecuted for a tax violation the distinction made in this case is that the documentation submitted with the offer_in_compromise included forged or altered irs notices to sway the settlement officer’s decision in favor of the offer the documents were intended to support the taxpayer’s contention that liabilities were not actually owed for certain tax years therefore adding credence to the taxpayer’s position that the amount offered was fair and in the government’s best interest apparently similar tactics used by the taxpayer that resulted in a tax_fraud conviction were used in the submission of the offer_in_compromise documentation specifically altered cp notices for the years to were submitted reflecting only accrued interest charges which were paid on date irs computer records confirm that the amounts reflected on these notices are inaccurate further in analyzing the copies submitted the actual balance due amounts were removed and changed to reflect only the computer generated accrued interest as the current balance due this was accomplished by completely eliminating the current balance due and penalty figures from each notice and replacing the amount due with the computer generated interest amount the font used for the altered amount due figures does not match the computer font used for the actual interest figures appeals will not proceed with the evaluation or recommend acceptance of any offer_in_compromise from a taxpayer who submits false or inaccurate documentation at the very least such actions diminish the credibility of the taxpayer and provide reason to question the authenticity of documentation relied upon by appeals to determine the taxpayer’s ability to pay to overlook this or to recommend acceptance of an offer from a taxpayer who engages in such tactics undermines the integrity of the offer_in_compromise program therefore appeals concludes that the offer_in_compromise submitted by the taxpayer is not in the government’s best interest and is rejected while proceeding pro_se in this case petitioners pursued discovery moved for summary_judgment moved for protective orders repeatedly moved for reconsideration of the court’s orders moved for an interlocutory appeal proposed their own stipulation of facts filed a pretrial memorandum citing various authorities including rules of evidence and otherwise disputed every step taken by respondent or by the court during the pendency of this case respondent filed a motion for summary_judgment accompanied by a declaration of the settlement officer petitioners pointed out that the declaration did not include the required statement that it was executed under penalty of perjury the motion for summary_judgment and petitioners’ cross-motion were denied because of a genuine dispute as to whether petitioners had altered the forms cp submitted with their oic respondent also filed documents without proper redaction under rule an error that was subsequently corrected by agreement between the parties a few weeks before the scheduled trial date petitioners moved for a continuance citing pansier’s health issues respondent opposed the motion arguing that it was just another attempt to delay and obstruct collection of petitioners’ liabilities the motion for continuance was denied in an order dated date stating in part petitioners indicate willingness to stipulate to certain matters and have raised objections to others documentary exhibits should be attached to the stipulation with objections noted in it petitioners are obviously reluctant for health considerations or otherwise to appear at trial and give testimony under oath and subject_to cross- examination continuing to assert that the court should accept at face value the many declarations that they have filed in this case the order directed the execution of a stipulation and that each party show cause why the case should not be submitted on the stipulation thereafter counsel entered an appearance for petitioners and the case was submitted fully stipulated under rule briefs were submitted by counsel discussion sec_6330 provides for notice and an opportunity for a hearing before a levy proposed by the irs to collect unpaid taxes may proceed under sec_6330 a taxpayer may raise any relevant issue at a hearing including challenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise challenges to the underlying liability may be raised if the person requesting the hearing did not receive any statutory_notice_of_deficiency for the liability or did not otherwise have an opportunity to dispute the liability sec_6330 a taxpayer is expected to provide all relevant information requested by the appeals_office for its consideration of the facts and issues involved in the hearing see sec_301_6330-1 proced admin regs where the validity of the underlying tax_liability is not properly at issue as is the case here we review the actions of the appeals_office including that office’s interpretation of law for abuse of discretion see 138_tc_348 121_tc_111 respondent persists in insisting that petitioners altered the forms cp to delete amounts showing balances owed substantially in excess of the interest shown and paid_by petitioners respondent’s current records reflect greater balances owing and demand forms sent in date but they do not include copies of the forms cp actually sent to petitioners petitioners insist that the forms showed only interest but acknowledge inserting the interest amounts in the amount due boxes on the forms they claim that they did so to show the amounts paid in their pretrial memorandum they assert that t he petitioners simply used the paid cp notices as a bargaining tool in compromise of the liabilities that could never be paid off in their lifetime we cannot determine credibility in this factual dispute without the testimony of petitioners and an opportunity for cross-examination by respondent it is not improbable however that during the pendency of the tax_court case dismissed in date for lack of jurisdiction assessments for the years in issue did not appear on the accounts in it sec_2011 order affirming the bankruptcy court and quoted in our findings the court_of_appeals described an erroneous concession by the irs during the course of the earlier tax_court case that petitioners did not have a liability for through that concession may well have been based on incomplete or erroneous records that did not reflect assessments for those years because of the pendency of the tax_court case see sec_6213 we are willing to assume therefore that the forms petitioners received for through showed only interest the issue in this case however is not whether the settlement officer’s suspicions were correct but whether the settlement officer’s rejection of the oic was arbitrary capricious or without sound basis in fact or law 129_tc_107 112_tc_19 petitioners argue that the settlement officer should have tried to explain to them why the positions they were taking during the appeals process were erroneous and that the settlement officer therefore abused his discretion in rejecting the oic they state that petitioners altered the title of the 433-a illustrates both their lack of understanding of the applicability of form 433-a to their circumstances and their distrust of respondent’s explanations that the form did apply to them this was a clear sign to so diamantopoulos that he was dealing with taxpayers who were prone to misinterpretation of the rules and regulations applicable to them he could and perhaps should have taken care to ensure that he explained himself clearly to them going forward that he did not do so is at the core of the origin of this litigation their argument is based on the assertion that petitioners were unsophisticated and sincerely confused lay persons they acknowledge the almost belligerent tone of their cover letter sent along with the oic they characterize the through forms as ancillary to the offer as they pertained to years not covered by the oic they assert that the offer included only years and because they doubted that the irs could collect for earlier years not because they denied liability for those years they fault the settlement officer for not returning the offer to them with an explanation that they should include the other years as well with respect to the period of delay between the settlement officer’s date letter petitioners’ response that any hearing would be premature and the settlement officer’s date letter during which time the settlement officer researched petitioners’ accounts and the bankruptcy proceedings petitioners state so diamantopoulos had sufficient information from and about petitioners that he knew or should have known that they were combative and that they had specific beliefs regarding their tax_liabilities petitioners requested a face-to-face cdp hearing with him that would have afforded them the opportunity to attempt to persuade so diamantopoulos of the correctness of their views but he ignored that request and instead pushed them into submitting an oic just as importantly by denying petitioners the opportunity to meet with him so diamantopoulos evaded an opportunity to explain petitioners’ errors to them all he had to do was to respond to their letter that the bankruptcy appeal did not preclude irs from pursuing collection action and that they should still meet with him on date instead he chose not to respond they conclude that the settlement officer was the service professional in this matter and as such he was in a position to explain to the taxpayers where they were in error vis-à-vis their assertions regarding the collectability of their through taxes by the time they submitted their oic in petitioners knew that their liabilities had been confirmed by the bankruptcy court and the court_of_appeals they were precluded from disputing them in a proceeding under sec_6330 a section they cited frequently in their correspondence with the settlement officer and in their filings in this court see sec_6330 they also knew from the opinion of the court_of_appeals that they could not rely on errors by the irs to erase their liabilities they undoubtedly recognized that forms cp showing only interest were erroneous they knew that the greater balances owed and unpaid based upon the returns that they had filed for through were still outstanding petitioners admit that they altered the amount due boxes on the forms so that the amounts shown as due were the amounts that they submitted in payment in view of pansier’s history of submitting false documents and the settlement officer’s verification of the amounts actually due far in excess of the amounts shown on the forms it was not unreasonable for the settlement officer to conclude that petitioners had deliberately misrepresented their total liabilities in submitting the oic the record in this case and the history of petitioners’ disputes with the irs demonstrate that petitioners would be unwilling to accept any disagreement with their strongly held convictions that they were right they rejected or ignored the holdings of the district_court the bankruptcy court the court_of_appeals and this court they sent lengthy letters to various irs offices and filed numerous and repetitive motions in this case that purported to cite cases and legal authorities thus asserting their familiarity with the law they engaged in hostile obstructive and frivolous conduct at every stage of the proceedings we do not accept the suggestion that the settlement officer could have persuaded them to change their position or should have engaged in further attempts to do so endless indulgence of their combative tactics or a remand by this court for the purpose of reconsideration would be futile see 117_tc_183 considering all of the circumstances we conclude that the settlement officer did not act arbitrarily or capriciously and that there were sound reasons for rejecting the oic we cannot conclude that the notices of determination were an abuse_of_discretion to reflect the foregoing decision will be entered for respondent
